Order, Supreme Court, New York County (Milton A. Tingling, J.), entered July 10, 2006, which, upon the grant of reargument, vacated its prior order and granted defendant Brzozowski’s motion for summary judgment dismissing the complaint and all cross claims against him, unanimously affirmed, without costs.
No issues of fact were raised as to whether Brzozowski caused or contributed to a multivehicle collision in which he safely brought his car to a stop before he was rear-ended, by a bus owned by defendant Northeastern Tour Inc. and operated by defendant Ng, and pushed into the vehicle in front of him (see Mullen v Rigor, 8 AD3d 104 [2004]). Concur—Lippman, P.J., Andrias, Nardelli, Gonzalez and Kavanagh, JJ.